Citation Nr: 0127711	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  01-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed heart 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to February 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the RO. 


REMAND

The veteran asserts that he had a pre-existing heart 
disability which was aggravated during basic training in the 
Marine Corps.  More specifically, the veteran maintains that 
he disclosed his history of childhood rheumatic fever at the 
time of enlistment; that the rheumatic fever caused an 
enlarged heart, but that he did not have any associated chest 
pain or other symptomatology related to a heart disability 
prior to service.  The veteran further maintains that he 
first developed chest pains during basic training and that he 
was discharged as a result of the pre-existing heart 
disability manifested by chest pains.

Importantly, the veteran's service personnel and medical 
records are absent from the claims file.  As such, the 
circumstances surrounding his discharge after only one month 
of active service are unknown.  The Board is mindful that the 
RO has made an attempt to locate the service medical records, 
but it does not appear that any attempts have been made to 
locate the veteran's service personnel records.  In light of 
the veteran's assertions that a history of rheumatic fever 
was documented at enlistment; and that he had a pre-existing 
heart disability which was aggravated during basic training, 
the Board finds that the RO should attempt to obtain any 
personnel records as well as the service medical records.  

A review of the veteran's post-service medical records shows 
a January 1994 VA discharge summary indicating a questionable 
history of rheumatic fever during childhood.  

A January 1994 VA echocardiogram report shows significant 
asymmetrical septal hypertrophy with some left ventricular 
diastolic dysfunction noted.

The veteran was afforded a VA examination in October 1998.  
The examiner noted the veteran's reported history of an 
enlarged heart.  The veteran reported angina, fatigue and 
dizziness, but he denied myocardial infarction, congestive 
heart failure, or any type of cardiac surgery.  The examiner 
ordered an echocardiogram, chest x-ray and exercise stress 
test.  No diagnosis was rendered at that time.

It is unclear whether any of the above mentioned tests were 
performed as there is no documentation in the claims file of 
any such tests performed subsequent to the October 1998 VA 
examination.  Any such test reports should be obtained and 
associated with the claims file as they may show current 
disability.  

In light of the lack of a diagnosis associated with the 
October 1998 VA examination, the veteran should reexamined to 
determine the likelihood that he suffers from a pre-existing 
heart disability which was aggravated in basic training.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  Also, 
regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date. 

Because of the change in the law brought about by the VCAA 
during the pendency of this appeal, compliance with the 
notice and duty to assist provisions contained in the new law 
was provided to the veteran in a letter from the RO dated in 
February 2001. 

The RO's February 2001 letter notified the veteran of what 
was needed to substantiate his claim.  Subsequent to the 
February 2001 letter, the RO issued a rating decision in May 
2001 and a supplemental statement of the case (SSOC) in 
August 2001.  

Nonetheless, the Board finds that a remand in this case is 
necessary for the reasons noted hereinabove.  Specifically, 
the RO should obtain all of the veteran's service personnel 
records as well as any pertinent medical records showing the 
circumstances surrounding the veteran's discharge from the 
United States Marine Corps after only one month of active 
service.  In addition, the veteran should be asked to provide 
any medical evidence showing a pre-existing rheumatic fever 
condition in addition to any medical evidence showing current 
heart disability.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
rheumatic fever or a heart disability.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran, to 
include any echo-cardiogram reports, 
stress test reports and/or chest x-ray 
studies performed subsequent to the 
October 1998 VA examination, that have 
not been previously secured should be 
obtained and associated with the claims 
file.  

2.  The RO should take the appropriate 
steps to obtain the veteran's service 
personnel file and any other pertinent 
service records not previously obtained 
from the appropriate sources.  The RO 
should also attempt to locate the 
veteran's service medical records again.  
All records received must be associated 
with the claims file.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed heart disability.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed heart 
disability.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether the veteran has 
current heart disability due to disease 
or injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The RO 
in this regard must ensure that all 
notification and development action 
required by the VCAA is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




